Citation Nr: 1023496	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  03-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to November10, 2009, and a rating in excess of 10 
percent thereafter, to include on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

The Veteran had active military service from November 1982 to 
September 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2003, the Veteran testified during a hearing at the 
RO before another Veterans Law Judge.  A transcript of the 
hearing is of record.  In a February 2005 decision, the Board 
denied the Veteran's claim for a compensable rating for his 
service-connected bilateral hearing loss.  

The Veteran appealed the Board's February 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2007 Memorandum Decision, the Court 
vacated, in part, the Board's decision and remanded the claim 
to the Board for further adjudication.

In June 2008, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development.  In a March 2010 
rating decision, the RO awarded a 10 percent disability 
rating for the Veteran's bilateral hearing loss, effective 
from November 10, 2009.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased disability rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  As such, the issue before the 
Board has been recharacterized as set forth on the title 
page.

The matters of entitlement to an increased rating for 
bilateral hearing loss before and after November 10, 2009, on 
an extra-schedular basis, and a TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC.


FINDINGS OF FACT

1.  VA audiological examination in May 2002 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 50 decibels in the Veteran's service-connected left 
ear, with speech recognition of 92 percent, corresponding to 
Level I hearing.  Pure tone thresholds averaged 74 decibels 
in his service-connected right ear, with speech recognition 
of 72 percent, corresponding to Level VI hearing.

2.  VA audiological examination in June 2004 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 55 decibels in the Veteran's service-connected left 
ear, with speech recognition of 96 percent, corresponding to 
Level I hearing.  Pure tone thresholds averaged 78 decibels 
in his service-connected right ear, with speech recognition 
of 72 percent, corresponding to Level VI hearing.

3.  VA audiological examination in November 2009 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 54 decibels in the Veteran's service-connected 
left ear, with speech recognition of 84 percent, 
corresponding to Level II hearing.  Pure tone thresholds 
averaged 69 decibels in his service-connected right ear, with 
speech recognition of 68 percent, corresponding to Level VI 
hearing.





CONCLUSIONS OF LAW

1.  Prior to November 10, 2009, the schedular criteria for a 
compensable rating for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2009).

2. On and after November 10, 2009, the schedular criteria for 
a rating in excess of 10 percent for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir. 2004).  By letters dated in June 2003, May 
2004, July 2008, and April 2009, the RO advised the Veteran 
of VA's notification and duty to assist obligations under the 
VCAA.  The May 2004 letter specifically advised him that to 
obtain a higher evaluation he should submit evidence that his 
bilateral hearing loss had worsened.  The claim was 
readjudicated in a March 2010 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
and VA medical treatment records were obtained, to the extent 
possible; he has not identified any relevant private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

As noted above, in June 2008, the Board remanded the 
Veteran's claim to the RO for further development that 
included sending the Veteran an appropriate notice letter, 
obtaining any recent VA treatment records, and scheduling him 
for a VA examination.  There has been substantial compliance 
with this remand, as the Veteran was sent an appropriate 
letter in July 2008 and scheduled for a VA audiometric 
examination in November 2009.  His recent VA treatment 
records, dated through September 2009, were also obtained.

Regarding the Veteran's claim for an increased rating for his 
bilateral hearing loss, he was afforded VA examinations in 
May 2002, June 2004, and November 2009 to evaluate the 
current severity and all manifestations of his service-
connected hearing disability.  38 C.F.R. § 3.159(c)(4).  The 
Court has held that "in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
Here, the VA examiners in May 2002 and June 2004 noted that 
Veteran had trouble hearing spoken conversation in most 
situations.  Although the examiners did not specifically 
address the functional effects caused by the Veteran's 
bilateral hearing loss, the Board finds that the Veteran is 
not prejudiced by the examination results.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) might be warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.

While the July 2002 and June 2004 VA examiners failed to 
address the functional effect of the Veteran's hearing loss, 
other evidence of record, including the November 2009 VA 
examiner's statements and his VA treatment records, 
adequately address this issue.  The November 2009 VA examiner 
commented that one disability, such as hearing loss, should 
not render an individual unemployable and that gainful 
employment may be possible with state of the art 
amplification, assistive technology, vocational 
rehabilitation, or medication intervention. Therefore, while 
the July 2002 and June 2004 VA examinations are defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran insofar as the functional effects of his hearing 
loss are adequately addressed by the November 2009 VA 
examiner and the entirety of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  
The records satisfy 38 C.F.R. § 3.326.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.

II.	Increased Rating

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and oral 
testimony, service treatment and personnel records, and VA 
medical records and examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

This appeal involves the Veteran's claim that the severity of 
his service-connected bilateral hearing loss warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The record reflects that, in an August 1994 rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned a noncompensable disability evaluation.

In March 2002, the RO received the Veteran's current claim 
for a compensable rating for his service-connected defective 
hearing

In May 2002, the Veteran underwent VA audiology examination.  
He said that his hearing acuity had decreased and that he had 
to study peoples' faces in order to hear them.  Audiogram 
findings, in pure tone thresholds, in decibels (dB), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
85
85
80
LEFT
10
20
55
55
70

The Veteran averaged 74 dB and 50 dB for the right and left 
ears respectively for the frequencies 1000, 2000, 3000, and 
4000 Hertz.  Speech recognition scores on the Maryland CNC 
Word List were 72 percent in the Veteran's right ear and 92 
percent in his left ear.  This equates to a Level VI hearing 
loss in the right ear and Level I hearing loss in the left 
ear.  38 C.F.R. § 4.85.

A July 2002 VA outpatient audio progress note indicates that 
the Veteran received significant benefit from using his 
hearing aids.

During his August 2003 Board hearing, the Veteran testified 
that he had to see peoples' faces in order to understand what 
they said and he was unable to hear people behind him.  He 
said that work he had to use a radio with a special 
microphone.  The Veteran also indicated that his hearing aids 
did not work well.  He complained that his own speech was 
sometimes slurred because he was unable to hear well enough 
to enunciate.  The Veteran said he was unable to hear the 
beep of his pager or use a cell phone.  His hearing deficit 
made it difficult to do work as a cashier and obtain 
promotions in his security job. 

In June 2004, the Veteran underwent another VA audiometric 
examination.  He reported that he worked as a security guard 
since April 2003, but it was difficult for him to keep jobs 
because of his hearing problems.  Audiogram findings, in pure 
tone thresholds in dB, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
90
90
85
LEFT
25
25
55
60
80

The Veteran averaged 78 dB and 55 dB for the right and left 
ears respectively for the frequencies 1000, 2000, 3000, and 
4000 Hertz.  Speech recognition scores on the Maryland CNC 
Word List were 72 percent in the Veteran's right ear and 96 
percent in his left ear.  This equates to a Level VI hearing 
loss in the right ear and Level I hearing loss in the left 
ear.  38 C.F.R. § 4.85.

On November 10, 2009, the Veteran underwent a VA audiology 
examination.  According to the examination report, the 
examiner reviewed the Veteran's medical records, and noted 
that results of the 2004 evaluation showed mild to severe 
hearing loss and a September 2009 evaluation reflected 
similar findings.  It was also noted that the Veteran was 
filing a claim for unemployability due to impaired hearing.  
The Veteran's situation of greatest hearing difficulty was 
his ability to understand someone who spoke to him from 
behind, even with use of hearing aids.  He said that he was 
"let go" from his position in security with a construction 
company since he could not hear what was being said over the 
radio.  Audiogram findings, in pure tone thresholds in dB, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
4
75
80
80
LEFT
10
25
55
65
70

The Veteran averaged 80 dB and 54 dB for the right and left 
ears respectively for the frequencies 1000, 2000, 3000, and 
400 Hertz.  Speech recognition scores on the Maryland CNC 
Word List were 68 percent in the Veteran's right ear and 84 
percent in his left ear.  This equates to Level VI hearing 
loss in the right ear and Level II hearing loss in the left 
ear.  38 C.F.R. § 4.85.

The Veteran's written and oral statements regarding the 
effect that his service-connected bilateral hearing loss has 
had on his life have been duly noted by the Board.  In 
evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The criteria for evaluating audiological disabilities are 
found at 38 C.F.R. §§ 4.85-4.87.  The Board observes that 
certain "unusual patterns of hearing impairment", may be 
evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of 
hearing impairment" involves cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 decibels or more, or where the 
pure tone thresholds are 30 decibels or less at 1000 Hz and 
70 decibels or more at 2000 Hz.  The evidence of record 
indicates that the Veteran's bilateral hearing loss pattern 
has not fit the requirements of an unusual pattern of hearing 
impairment at any point during the course of his appeal.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100.

As noted above, the results of the July 2002 VA examination 
revealed a Level VI hearing loss in the right ear and a Level 
I in the left ear.  This corresponds to the noncompensable 
percent disability evaluation that was assigned.  Similarly, 
results of the June 2004 VA examination also revealed Level 
VI hearing loss in the right ear and Level I hearing loss in 
the left ear, corresponding to the noncompensable disability 
evaluation assigned at that time.  VA treatment records prior 
to November 2009 similarly do not describe results of 
audiometric testing that would warrant a compensable rating 
for bilateral hearing loss.

Thus, prior to November 10, 2009, the objective medical 
evidence does not demonstrate that the Veteran's service-
connected bilateral hearing loss met the schedular criteria 
for a compensable rating.

The results of the November 10, 2009 VA examination revealed 
Level VI hearing in the right ear and Level II hearing in the 
left ear.  This corresponds to the 10 percent rating assigned 
as of that date.  However, there is no objective evidence 
that a higher schedular rating is warranted.  There is no 
evidence that the examinations conducted by VA are inadequate 
for rating purposes.

The Board carefully considered the Veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for 
rating the disabilities and assigning compensation benefits.  
Again, the criteria encompass what is termed the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Here, the objective evidence is at the crux 
of the matter, and it provides no appropriate basis for 
granting compensation for the level of bilateral hearing loss 
currently shown.

The Board has carefully reviewed the entire record in this 
case; however, the evidence is not so evenly balanced that 
there is doubt as to any material issue regarding the matter 
of an increased (compensable) rating for the service-
connected bilateral hearing loss prior to November 10, 2009 
and a rating in excess of 10 percent thereafter.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

To the extent that the Veteran's service-connected hearing 
loss may markedly interfere with employment or impact his 
ability to work that is addressed in the remand section 
below.


ORDER

A compensable rating for bilateral hearing loss prior to 
November 10, 2009, and in excess of 10 percent thereafter, is 
denied.


REMAND

First, in its June 2008 remand, the Board instructed the 
RO/AMC to specifically consider whether to forward the 
Veteran's case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of the assignment of an extra-schedular rating for his 
service-connected bilateral hearing loss.  Review of the 
claims folder does not indicate that any consideration was 
given to forwarding the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of the assignment of an extra-schedular 
rating for the Veteran's bilateral hearing loss.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  As such, the Board finds 
that the claim must be remanded for this consideration to be 
afforded.  Id.  The RO/AMC must adjudicate whether this claim 
for a compensable rating prior to November 10, 2009, and in 
excess of 10 percent thereafter, meets the criteria for 
submission for extra schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  See also, June 2010 written statement from the 
Veteran's service representative.  Stegall.

Second, and as noted above, in Rice v. Shinseki, 22 Vet. App. 
447, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  In 
this case, the Veteran stated during his November 2009 VA 
examination that he was "let go" from his position in 
security with a construction company as he was unable to hear 
what was being said over the radio.  The VA examiner further 
indicated that the Veteran was filing a claim for 
unemployability due to impaired hearing.  Therefore, the 
issue of TDIU is raised by the record and, the issue is 
properly before the Board.

Having determined that the issue of TDIU is properly raised, 
the Board finds that further development is necessary prior 
to adjudicating the claim.

The law provides that a TDIU may be granted upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is apparently currently 
unemployed.  He alleges that his service-connected bilateral 
hearing loss prevents him from obtaining gainful employment.  
The November 2009 VA examiner opined that any one disability, 
such as hearing loss, should not render an individual 
unemployable.  According to the VA audiologist, gainful 
employment may be possible with state of the art 
amplification, assistive technology, vocational 
rehabilitation, or medical intervention.  However, the Board 
notes that there is no opinion as to the Veteran's 
unemployability and the effect of his service connected 
disabilities (bilateral hearing loss, tinnitus, and 
hypertension) on his employability.  Moreover, the Board 
notes that the Veteran has additional disabilities which are 
not service connected, including GERD and sleep apnea.  The 
Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.
 
Accordingly, the case is REMANDED for the following action:

1.  Forward an appropriate form to the 
Veteran and request that he return the 
form providing a complete employment 
history from March 2002.  The RO/AMC 
should request that the Veteran provide 
exact dates of employment, including 
month, day and year.

2.  Advise the Veteran in writing that he 
may submit any additional information in 
his possession in support of his claim.

3.  Schedule the Veteran for a VA 
examination by an individual with the 
appropriate expertise.  The examiner 
should be provided with the Veteran's 
claim file and asked to fully review it.  
The examiner should specifically indicate 
whether, without taking his age into 
account, the Veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(bilateral hearing loss, tinnitus, and 
hypertension).  Any opinion should be 
supported by a rationale, and the 
examiner should specifically address the 
impact, if any, of the Veteran's numerous 
non-service connected disabilities on his 
employment (these include GERD, sleep 
apnea, and hyperlipidemia.) 

Schedule the Veteran for a VA examination 
to determine the effect of his service-
connected compensable disabilities 
(hypertension and bilateral hearing loss) 
on his employability.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
is unable to secure or maintain 
substantially gainful employment solely 
as a result of his service connected 
disabilities.  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

4.  Thereafter, the RO/AMC should 
consider the matter of entitlement to a 
TDIU and undertake any necessary 
development, to specifically include 
addressing whether to forward the 
Veteran's case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration of 
the assignment of an extra-schedular 
rating for his hearing disability prior 
to and after November 10, 2009, pursuant 
to 38 C.F.R. § 3.321(b).  If the benefits 
sought on appeal are not granted in full, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


